Citation Nr: 1510929	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-04 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for a right knee disability.

2.  Entitlement to an initial compensable rating for a left knee disability.

3.  Entitlement to an initial compensable rating for bilateral pes planus.

4.  Entitlement to an initial compensable rating for rhinitis.

5.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to October 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision  by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran provided testimony at a January 2015 video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for irritable bowel syndrome (IBS); entitlement to service connection for erectile dysfunction, as secondary to posttraumatic stress disorder (PTSD); and entitlement to service-connected for a bilateral ankle disability as secondary to the bilateral pes planus disability; and an increased rating for hemorrhoids have been raised by the record in a January 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 




REMAND

A review of the record shows the Veteran was provided a VA examination in August 2013.  However, the examination report does not include sufficient detail for evaluation purposes and references a July 2013 examination report that does not appear to be included.  For example, there are no range of motion measurements specific to the knees.  In addition, there are no specific findings regarding rhinitis and GERD, and there are minimal details regarding the pes planus.  Thus, the Board finds that the medical evidence currently of record is inadequate to make a decision on this appeal and that an additional VA examination is needed.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The prior VA examination in November 2011 is overly stale and does not show the current severity of the claimed disabilities such that the appropriate current rating can be adjudicated.

Also, all available VA and non-VA treatment records should be obtained, to include the Temple VA Medical Center records referenced during the January 2015 Board hearing.  38 U.S.C.A. § 5103A(a)-(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all available VA and non-VA treatment records are obtained, to include records from the Temple VA Medical Center dated October 2014 to present and any July 2013 VA examination report.

2.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the nature and severity of a bilateral knee disability.  The examiner must review the claims file and should note that review in the report.  All indicated studies should be conducted.  The examiner should set forth all current complaints and findings pertaining to the Veteran's bilateral knee disability.  The report of examination should include a complete rationale for all opinions expressed.  The examiner's report should address the following:

(a)  Identify all orthopedic pathology related to any bilateral knee disability.

(b)  Conduct all necessary tests, to include X-rays and range of motion studies of the right and left knee in degrees.  

(c)  State whether any ankylosis (favorable or unfavorable) of the right and left knee is present.  

(d)  Specify whether the Veteran's right or left knee disability is manifested by genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), or by malunion of the tibia or fibula, or nonunion of those bones, with loose motion, requiring a brace.  

(e)  State whether the Veteran's right or left knee disability is accompanied by recurrent subluxation or lateral instability, dislocation of the semilunar cartilage, pain, or locking or effusion into the joint, and whether there is any ligamentous instability.  

(f)  Discuss whether the Veteran has any additional functional loss from a bilateral knee disability, and describe any pain, weakened movement, excess movement, excess fatigability, or incoordination resulting from the bilateral knee disability.

(g)  Discuss how the Veteran's bilateral knee disability impacts his activities of daily living, including the ability to obtain and maintain employment.  

3.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the nature and severity of bilateral pes planus.  The examiner must review the claims file and should note that review in the report.  All indicated studies should be conducted.  The examiner should set forth all current complaints and findings pertaining to the Veteran's bilateral pes planus.  The report of examination should include a complete rationale for all opinions expressed.  The examiner's report should address the following:

(a)  State whether the Veteran's service-connected bilateral pes planus is mild with symptoms relieved by built-up shoe or arch support; moderate with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral; severe with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities; or pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and is not improved by orthopedic shoes or appliances.  

(b)  Discuss how the Veteran's bilateral pes planus impacts his activities of daily living, including the ability to obtain and maintain employment.  

4.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the nature and severity of the rhinitis.  The examiner must review the claims file and should note that review in the report.  All indicated studies should be conducted.  The examiner should set forth all current complaints and findings pertaining to the Veteran's rhinitis.  The report of examination should include a complete rationale for all opinions expressed.  The examiner's report should address the following:

(a)  Indicate whether the Veteran has nasal polyps.  

(b)  The examiner should also state whether there is greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.

(c)  Discuss how the Veteran's rhinitis impacts his activities of daily living, including the ability to obtain and maintain employment.  

5.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the nature and severity of the GERD.  The examiner must review the claims file and should note that review in the report.  All indicated studies should be conducted.  The examiner should set forth all current complaints and findings pertaining to the Veteran's GERD.  The report of examination should include a complete rationale for all opinions expressed.  The examiner's report should address the following:

(a)  Note the presence or absence of symptoms such as pain, vomiting, material weight loss, hematemesis, melena, anemia, epigastric distress, dysphagia, pyrosis, regurgitation, and substernal or arm or shoulder pain.  The examiner should opine as to whether the Veteran's symptoms combine to produce severe, considerable, or less impairment of health.

(b)  Discuss how the Veteran's GERD impacts his activities of daily living, including the ability to obtain and maintain employment.  

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

